Fritz, J.
{on motion for rehearing). Upon his motion for a rehearing, the plaintiff contends that the driver’s failure to give any warning by sounding his horn or otherwise before starting the truck constituted an additional element of causal negligence on his part, which should be taken into consideration in determining the comparative negligence of the parties. This is correct if there was causal negligence in that respect. Whether there was such negligence is in dispute under the evidence, but the resulting issues were neither submitted to the jury nor expressly passed upon by the court. Under the circumstances the issues as to comparative negligence cannot fairly be disposed of upon only the causal negligence found by the jury. Consequently, there should be an opportunity, in the interests of justice, to have the jury determine the issues in respect to- the driver’s alleged failure to give an adequate warning, and thereupon determine the issue as to comparative negligence. To that end the mandate is modified by providing that the cause be *461remanded with directions to grant a new trial upon all issues, in lieu of the dismissal of the complaint upon the present record. Neither of the parties shall have costs on the motion for rehearing.
A motion for a rehearing was denied, with $25 costs, on March 7, 1939.